MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                           Oct 09 2018, 5:52 am

regarded as precedent or cited before any                                           CLERK
                                                                                Indiana Supreme Court
court except for the purpose of establishing                                       Court of Appeals
                                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Goshen, Indiana                                          Attorney General of Indiana

                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Louis G. Coulter,                                        October 9, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-34
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Teresa L. Cataldo,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         20D03-1611-F1-10



Altice, Judge.


                                          Case Summary


Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018                     Page 1 of 13
[1]   Following a jury trial, Louis G. Coulter was convicted of three counts of Level

      1 felony child molesting, and Coulter admitted being a repeat sexual offender.

      The trial court sentenced Coulter to an aggregate sentence of 100 years in

      prison. On appeal, Coulter presents the following restated issues for review:


              1. Did the trial court abuse its discretion by allowing into
                 evidence certain testimony related to pornographic videos that
                 Coulter had viewed on his computer?


              2. Did the State present sufficient evidence to sustain the
                 convictions?


              3. Is the 100-year sentence inappropriate?


[2]   We affirm.


                                       Facts & Procedural History


[3]   In early August 2016, J.L. moved from Michigan to Elkhart, Indiana to live

      with her maternal grandmother (Grandmother) for a period of time while J.L.’s

      mother (Mother) dealt with a stressful period in her own life. J.L. lived with

      Grandmother through August and September, when J.L. was eleven years old.


[4]   Coulter, age fifty-eight at the time, also lived in Grandmother’s apartment

      during this period of time. He had been dating Grandmother since July.

      Grandmother worked the night shift five nights a week from 11:00 p.m. to 7:00

      a.m. Coulter watched J.L. while Grandmother worked. Coulter regularly

      molested J.L. while he was alone with her at night. J.L. was scared to say


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018   Page 2 of 13
      anything to Grandmother and Coulter told her not to tell anyone. When J.L.

      returned to Mother’s care around the beginning of October, however, J.L. told

      Mother about the abuse. The police were contacted, and J.L. was examined by

      a sexual assault nurse examiner (the SANE).


[5]   According to J.L., Coulter began molesting her in August by touching her

      vagina1 with his hand under her clothing. J.L. also described Coulter engaging

      in anal sex with her in the living room while she was naked on her hands and

      knees. This happened “[a] lot” of times. Transcript Vol. III at 106. J.L.

      reported associated rectal pain to the SANE, and J.L. testified that it hurt and

      that she would sometimes tell Coulter to stop.


[6]   In addition to anal sex, J.L. testified that Coulter would make her touch his

      penis and, on at least one occasion, he put his penis in her mouth and

      ejaculated. J.L. indicated that she spit his ejaculate into an ashtray because it

      “tasted weird.” Id. at 123. Additionally, J.L. reported to the SANE that

      Coulter would put his fingers in her vaginal area and that he “licked my

      privates.” Transcript Vol. IV at 134.


[7]   Finally, J.L. testified that Coulter frequently showed her “[b]ad things” on his

      computer at night when they were alone. Transcript Vol. III at 109. Some of the

      videos involved animals and naked humans. A forensic analysis of Coulter’s




      1
       J.L. referred to her vagina as her “private” and described that area as the front “[u]nder part of your body.”
      Transcript Vol. III at 78, 101. She also referred to a penis as “private” or “the privates”. Id. at 78; Transcript
      Vol. IV at 126.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018                         Page 3 of 13
       computer revealed that, during the relevant time period, pornographic videos

       involving bestiality, anal sex, and fellatio had been viewed. The computer’s

       search history included searches for “zoo pussy”, “Girls inserting their

       tampons”, “Blow job movies”, “how to give fellatio”, and other related

       searches.2 Id. at 178-180.


[8]    Police interviewed Coulter for about three hours on October 17, 2016. Coulter

       acknowledged that pornographic videos, including some of bestiality, would be

       found on his computer. With regard to J.L., Coulter indicated that he was

       regularly left alone with her at night, but he denied that he ever molested her.

       Coulter told the detectives that he fell in love with J.L. quickly, that he spoiled

       her and bought her gifts, and that she often sat on his lap. Coulter agreed that

       girls J.L.’s age could “certainly” make men aroused. Id. at 184. He indicated

       that on at least two occasions after J.L. had sat on his lap, he thought about her

       sitting on his lap and actually “got an erection” thinking about it. Id. at 185.


[9]    On November 7, 2016, the State charged Coulter with three counts of Level 1

       felony child molesting. The State later amended the charging information to

       include an allegation that Coulter was a repeat sexual offender.


[10]   The case proceeded to a bifurcated jury trial on November 6-8, 2017. During

       the first phase, the jury found Coulter guilty of all three counts of child




       2
        Coulter also searched for “rohypnol”, which is commonly known as the “date rape drug”. Transcript Vol.
       IV at 178-79.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018                 Page 4 of 13
       molesting as charged. Thereafter, Coulter admitted being a repeat sexual

       offender based on his 1997 conviction for Class B felony child molesting. 3 At

       the sentencing hearing on December 14, 2017, the trial court sentenced Coulter

       to forty-five years on each count of child molesting. The court ordered Counts I

       and II to be served consecutively to each other and Count III to be served

       concurrently with Count I. The trial court enhanced the forty-five-year

       sentence on Count I by ten years based on Coulter being a repeat sexual

       offender. Thus, Coulter received an aggregate sentence of one hundred years in

       prison. He now appeals. Additional information will be provided below as

       needed.


                                             Discussion & Decision


                                           1. Admission of Evidence


[11]   Coulter contends that the trial court abused its discretion when it allowed the

       State to continue questioning him, after an eventual objection, about specific

       pornography websites he had visited. The State’s response is three-fold: (1) the

       objection was untimely, (2) the evidence was relevant and not unduly

       prejudicial, and (3) any error in its admission was harmless.




       3
        In 1997, Coulter pled guilty to molesting his own daughter for years, when she was between eight to fifteen
       years old. Specifically, he pled guilty to Class B felony child molesting, Class B felony sexual misconduct
       with a minor, Class D felony child solicitation, Class C felony sexual misconduct with a minor, five counts of
       Class C felony child molesting, and two counts of Class D felony unlawful delivery of legend drugs.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018                    Page 5 of 13
[12]   We review evidentiary rulings for an abuse of discretion, which will be found

       where the ruling is clearly against the logic and effect of the facts and

       circumstances. Williams v. State, 43 N.E.3d 578, 581 (Ind. 2015). On issues of

       relevance and unfair prejudice, a trial court’s discretion is wide. Snow v. State,

       77 N.E.3d 173, 176 (Ind. 2017). To determine whether an error prejudiced the

       defendant and, thus, constitutes reversible error, we assess the probable impact

       the evidence had on the jury in light of all the other evidence that was properly

       presented. Williams, 43 N.E.3d at 581. “If the conviction is properly supported

       by other independent evidence of guilt, the error is harmless.” Id.


[13]   On direct examination, Coulter testified that he looked at pornography on his

       computer “rarely” and never showed it to J.L., which was contrary to J.L.’s

       testimony. Transcript Vol. IV at 170. On cross-examination, the State inquired

       more specifically regarding his search and viewing history, which was

       discovered during the forensic examination of his computer. Coulter admitted

       that he was interested in pornography relating to “women giving oral sex to

       men” and, more recently, bestiality involving dogs and women. Id. at 178.

       Without objection, Coulter acknowledged searching the internet for “zoo

       pussy”, “rohypnol”, “Tampon insertion”, “Girls inserting their tampons”,

       “Blow job movies”, “X-rated full Brazilian wax”, and “how to give fellatio”,

       among other similar searches. Id. at 178-80. The State then questioned Coulter

       regarding some of the websites that he had visited. Coulter testified that he

       could not recall if he had looked at one specific website but stated, “I’ve looked

       at several pornography websites.” Id. at 180. The State then asked: “Some


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018   Page 6 of 13
       other websites were a video with the site name of ‘Homemade porn

       compilation of girls taking facials, free porn videos, YouPorn [phonetic].’

       That’s on ‘YouPorn.’ Did you watch that?” Id. Coulter responded, “I don’t

       know. Probably.” Id.


[14]   At this point, defense counsel interrupted and stated, “I think the State has

       made it’s point”. Id. at 181. Counsel attempted to clarify that the objection was

       “based on ‘404’” and that the evidence was irrelevant and prejudicial. Id. at

       182. The trial court overruled the objection. The State then asked Coulter

       about the following video titles: “petite teen deep throat cum shot”, “German

       amateur teen genie first anal”, “Nasty gagging throat f*ck”, “Bedtime yogurt

       and blow job: making out with sexy girl”, and “blonde hot slut is sucking on his

       dick and balls”. Id. at 182-83. Coulter indicated that he probably watched

       these on his computer but that he could not remember them specifically.

       Thereafter, the State turned to a different line of questioning.


[15]   In apparent recognition that he cannot now challenge any of the evidence

       related to his search history and pornography viewing habits that was admitted

       prior to his objection, Coulter argues that the trial court erroneously allowed the

       State to continue this line of questioning after he finally objected. Coulter’s

       appellate argument in this regard is difficult to follow. He sets out Ind.

       Evidence Rule 404(b) but then fails to apply it, arguing only generally that the

       evidence was irrelevant and unduly prejudicial. We cannot agree.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018   Page 7 of 13
[16]   “Evidence of a prior wrongful act is not admissible if its sole apparent purpose

       is to show the defendant acted in conformity with that character.” Pierce v.

       State, 29 N.E.3d 1258, 1269-70 (Ind. 2015) (citing Evid. R. 404(b)). Such

       evidence, however, may be admissible for other purposes, provided it survives

       Ind. Evidence Rule 403 balancing. Pierce, 29 N.E.3d at 1269 (pornography

       found on defendant’s computer not presented as propensity evidence but rather

       “it supported the young victims’ testimony that Pierce exposed them to

       pornography”); see also Laird v. State, 103 N.E.3d 1171, 1178 (Ind. Ct. App.

       2018) (“the evidence of Laird’s internet search history is admissible under the

       ‘plan’ exception in Rule 404(b)(2) because the searches were close in time to

       when Laird committed the acts against C.L. and because Laird searched the

       internet for behavior [very similar] to what he did to C.L.”), trans. denied.


[17]   Here, the State’s brief cross-examination of Coulter regarding the specific titles

       of pornography videos that he had viewed on his computer during the months

       that he molested J.L. was not offered to prove his character. Rather, it

       supported J.L.’s testimony that indicated Coulter frequently showed her

       pornography on his computer when they were alone. Additionally, the titles

       reveal that the videos involved some of the same sex acts – anal intercourse and

       fellatio – that he performed with J.L. The probative value of this evidence is

       not outweighed by any danger of unfair prejudice, especially in light of the

       other evidence that was admitted without objection regarding his search history

       and viewing habits. Pierce, 29 N.E.3d at 1270 (“on these facts, we find the

       domain names admissible as well, especially in light of the caretakers’


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018   Page 8 of 13
       descriptions of child pornography, which were already admitted into evidence

       without objection”).


                                      2. Sufficiency of the Evidence


[18]   Coulter next asserts that the evidence was not sufficient to convict him of child

       molesting. When we consider a challenge to the sufficiency of the evidence, we

       neither reweigh the evidence nor assess the credibility of the witnesses. Suggs v.

       State, 51 N.E.3d 1190, 1193 (Ind. 2016). Instead, we consider only the evidence

       and reasonable inferences supporting the conviction. Id. We will affirm if there

       is probative evidence from which a reasonable trier of fact could have found the

       defendant guilty beyond a reasonable doubt. Id. Further, “it is well settled that

       the uncorroborated testimony of the victim, even if the victim is a minor, is

       sufficient to sustain a conviction for child molesting.” Carter v. State, 31 N.E.3d

       17, 30 (Ind. Ct. App. 2015), trans. denied.


[19]   On appeal, Coulter blatantly disregards our standard of review and asks that we

       “assess the caliber and quality of the relevant evidence”. Appellant’s Brief at 19.

       He argues that his convictions rest solely on J.L.’s uncorroborated testimony.

       Coulter also notes that J.L. kept quiet during the two months she lived in

       Elkhart and did not mention the abuse to Grandmother, teachers, or others.

       Finally, Coulter notes that he has consistently denied the allegations.


[20]   We reject Coulter’s invitation to reweigh the evidence. J.L.’s testimony was

       sufficient to establish that she suffered two months of horrific and repeated

       sexual abuse at the hands of Coulter. He began the abuse by touching J.L.’s

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018   Page 9 of 13
       vagina underneath her clothes when he was alone with her at night. He also

       frequently had her watch pornography with him, which even included bestiality

       videos. J.L. testified that Coulter forced her on numerous occasions to submit

       to anal intercourse. J.L. described how she was on her hands and knees while

       Coulter penetrated her from behind. She testified that this hurt her and that she

       would sometimes ask him to stop. During one instance of fellatio, Coulter

       ejaculated in J.L.’s mouth, and she spit the ejaculate into an ashtray due to its

       taste. When treated by the SANE, J.L. detailed this abuse by Coulter.


[21]   In addition to J.L.’s testimony, the State presented evidence that Coulter was

       alone with J.L. five nights per week while Grandmother was at work. Coulter

       acknowledged during his interview with police that he had become aroused on

       two separate occasions after J.L. sat on his lap. The forensic analysis of

       Coulter’s computer, along with Coulter’s own testimony, also revealed that

       during the relevant time period Coulter searched for and/or viewed

       pornography involving bestiality, fellatio, and anal sex, among other things.

       The State presented ample evidence to support the convictions.


                                                 3. Sentencing


[22]   Finally, Coulter contends that his aggregate sentence of 100 years in prison is

       inappropriate in light of the nature of his offenses and his character. Article 7,

       section 4 of the Indiana Constitution grants our Supreme Court the power to

       review and revise criminal sentences. See Knapp v. State, 9 N.E.3d 1274, 1292

       (Ind. 2014), cert. denied. Pursuant to Ind. Appellate Rule 7, the Supreme Court


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018   Page 10 of 13
       authorized this court to perform the same task. Cardwell v. State, 895 N.E.2d

       1219, 1224 (Ind. 2008). Per App. R. 7(B), we may revise a sentence “if after

       due consideration of the trial court’s decision, the Court finds that the sentence

       is inappropriate in light of the nature of the offense and the character of the

       offender.” Inman v. State, 4 N.E.3d 190, 203 (Ind. 2014) (quoting App. R. 7).

       “Sentencing review under Appellate Rule 7(B) is very deferential to the trial

       court.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). “Such deference

       should prevail unless overcome by compelling evidence portraying in a positive

       light the nature of the offense (such as accompanied by restraint, regard, and

       lack of brutality) and the defendant’s character (such as substantial virtuous

       traits or persistent examples of good character).” Stephenson v. State, 29 N.E.3d

       111, 122 (Ind. 2015).


[23]   It is not our goal in this endeavor to achieve the perceived “correct” sentence in

       each case. Knapp, 9 N.E.3d at 1292. Accordingly, “the question under

       Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,

       the question is whether the sentence imposed is inappropriate.” King v. State,

       894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original). Further,

       Coulter bears the burden of persuading us that his sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[24]   Here, the trial court imposed forty-five years for each of the three Level 1 felony

       child molesting convictions, which is five years short of the maximum sentence.

       See Ind. Code § 35-50-2-4(c) (sentencing range of between twenty and fifty years

       for Level 1 felony child molesting, with the advisory sentence being thirty

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018   Page 11 of 13
       years). The trial court also ran only Counts I and II consecutively, ordering

       Count III to be served concurrently with Count I. The trial court then

       sentenced Coulter to the maximum additional fixed term of ten years for being

       a repeat sexual offender. See I.C. § 35-50-2-14(f). Thus, Coulter received an

       aggregate sentence of one hundred years, which was sixty years shorter than the

       maximum total sentence he faced.


[25]   With respect to the nature of his offenses, Coulter argues that his offenses were

       no worse than the average Level 1 felony child molesting offense, and he notes

       that there was no evidence that he used force or threat of force. Coulter ignores

       the fact that his sexual abuse of eleven-year-old J.L. occurred countless times, in

       various forms, over the two-month period in which he was entrusted by

       Grandmother to care for J.L. In addition to the repeated sexual abuse, Coulter

       frequently exposed J.L. to pornography, including bestiality videos. The nature

       of Coulter’s offenses clearly justifies partially enhanced and consecutive

       sentences.4


[26]   Coulter’s character is reflected in his appalling and eerily similar criminal

       history. In 1997, Coulter was convicted of molesting his own daughter when

       she was between the ages of about eight and fifteen years old. He has eleven

       felony convictions related to this abuse – two Class B felonies, six Class C




       4
         The consecutive sentences were based on two separate types of sexual abuse. Count I dealt with oral sex
       and Count II addressed one instance of anal sex that occurred prior to the time J.L. started school that
       summer. Count III, which was ordered to be served concurrently, was based on an occurrence of anal sex
       that happened after the start of school.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018                  Page 12 of 13
       felonies, and three Class D felonies. Of particular note, Coulter placed his

       penis in his daughter’s mouth, fondled her, offered her money to engage in

       fellatio, and surreptitiously drugged her with what he believed to be Valium and

       Xanax5 so that he could molest her at night. The abuse went on for years until

       his daughter finally reported it. The same would have likely occurred in this

       case had J.L. not had the courage to come forward when she did. Coulter

       received a rather lenient sentence in 1997, fifteen and one-half years with five of

       those years suspended to probation. Coulter violated his probation in 2004, and

       the case was closed in August 2006. In 2012, Coulter was convicted of Class D

       felony failure to register as a sex offender, which was later reduced to a

       misdemeanor conviction. Coulter has the gall to argue that his criminal history

       is insignificant. On the contrary, this history, coupled with the instant offenses,

       reflects Coulter’s dangerous, predatory character. Coulter has not convinced us

       that his sentence is inappropriate in light of the nature of his offenses or his

       character.


[27]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       5
        Coulter purchased these pills on separate occasions from an unknown individual at a Handy Andy store
       near his home.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-34 | October 9, 2018               Page 13 of 13